Citation Nr: 0430958	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  03-16 796	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs educational assistance under Chapter 30, Title 38, 
United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the benefits sought on 
appeal.  The case was transferred to the RO in Reno, Neva.  
In December 2003, the appellant testified via video 
conference from the Reno, Nevada RO before the undersigned.  


FINDING OF FACT

The appellant first entered active duty in April 1984 and did 
not participate in the post Vietnam Era Veterans Educational 
Assistance Program.


CONCLUSION OF LAW

The requirements for basic eligibility for VA educational 
assistance under Chapter 30, Title 38, United States Code, 
have not been met.  38 U.S.C.A. §§ 3011, 3018C (West 2002); 
38 C.F.R. §§ 21.7042, 21.7045 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board is required to address the 
VCAA which became law in November 2000.  The VCAA applies to 
all pending claims for VA benefits and provides, among other 
things, that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2003).

The RO failed to address the VCAA with respect to the duty to 
notify and assist the appellant in this case.  However, the 
record reflects that appellant was advised in the February 
2003 decision and April 2003 statement of the case of the 
reasons for the denial of his claim, i.e., that the facts did 
not warrant entitlement to education benefits as a matter of 
law, clearly inferring that no further development was needed 
or warranted.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board further observes that the appellant has 
been provided with the applicable law and regulations, and 
that there is no indication that there are any outstanding 
pertinent records that have not been obtained or that are not 
sufficiently addressed in records contained in the claim 
file.  Although the appellant contends that he took certain 
actions with regard to educational assistance benefits, he 
maintains that the pertinent documents were lost through 
administrative error.  The Board further notes that in 
support of his claim, he submitted additional evidence at the 
time of his hearing, but he waived initial AOJ review 
thereof.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when the law, and not the underlying 
facts or development of the facts are dispositive in a 
manner, the VCAA can have no effect on the appeal.  Manning 
v. Principi, 16 Vet. App. 534, 542 (2002); Smith v. Gober, 14 
Vet. App. 227 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) (VCAA not applicable where law, not factual 
evidence, is dispositive).

This case involves the application of law to undisputed facts 
and that those facts have been completely developed by the 
RO.  More specifically, this case involves the application of 
law pertaining to eligibility for Chapter 30 educational 
assistance to facts.  The case is ready for appellate review.  
To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (The "harmless error doctrine" is applicable 
when evaluating VA's compliance with the VCAA).

Background

The appellant first entered active duty in April 1984.  Prior 
to his entry onto active duty, he completed a DD Form 2057, 
Contributory Educational Assistance Program Statement of 
Understanding.  On that form, the veteran indicated that he 
wanted to voluntarily participate in the Post-Vietnam Era 
Veterans' Educational Assistance Act Program (VEAP).  On that 
form, it was noted that although the appellant elected 
participation in VEAP, he was advised that contributions 
could be made at a later date, and chose to do so.  

At this juncture, the Board notes that the appellant could 
have chosen to have deductions made from his military pay to 
the VEAP.  If he had done so and the met certain criteria, as 
set forth below, he would have been a VEAP participant from 
that time onward.  However, he instead indicated that he did 
not want deductions made at that time.  He did elect VEAP 
participation, but by deferring payments, he did not pay into 
the program upon his entry onto active duty.  VEAP was the 
educational assistance program in effect at that time.  See 
38 U.S.C.A. § 3221.

In January 2003, the appellant paid $1200 toward educational 
assistance pursuant to the Chapter 30 educational assistance 
program.  According to a DD Form 2232, the appellant's 
payment was accepted by the service department.  Also, in 
January 2003, the appellant's application for educational 
assistance benefits pursuant to the Chapter 30 educational 
assistance program was received.  

In a February 2003 decision, it was determined that the 
appellant was not eligible for Chapter 30 benefits (benefits 
under the Montgomery GI Bill).  He was informed that his 
claim was denied because he did not elect such benefits 
during the one year period from November 1, 2000 through 
October 31, 2001.  In the later statement of the case, the 
appellant was informed that he was never a VEAP participant 
and did not contribute to that program.  

The veteran appealed the denial of his claim.  In written 
correspondence and at his personal hearing, he indicated that 
he chose to participate in VEAP when he entered service.  
Thereafter, in October 1996, while he was awaiting a transfer 
and was stationed at NAS Miramar, but not attached to NAS 
Miramar, he chose to convert his VEAP benefits to Chapter 30 
benefits.  He expected that funds would be deducted from his 
pay, but they were not deducted because, through 
administrative error at NAS Miramar, his request for 
conversion was not implemented.  The appellant maintains that 
he was unaware that no funds were being withdrawn because his 
disbursing fund was in a constant state of flux at that time, 
and, when he became aware that this was the case, he 
immediately paid the $1200.  The veteran submitted a 
statement from a United States Navy Captain under whose 
command he was stationed at Miramar from September to 
November 1996.  This individual indicated that the appellant 
had stated that he attempted to transfer from VEAP to the 
Chapter 30 program during that time and, although he did not 
recall speaking with him directly about the matter, there was 
a real possibility that his transfer was lost in the 
administrative closeout of Navy personnel records and their 
transfer to the Bureau of Naval Personnel which was underway 
at that time.  

In an April 2003 electronic mail messages from the Navy 
Personnel Command, it was indicated that they had no record 
of the appellant having been a VEAP participant or of his 
conversion.  It was noted that there was no record that the 
appellant ever contributed to VEAP.

Analysis

38 U.S.C.A. § 3221 provides that each person entering 
military service on or after January 1, 1977, and before July 
1, 1985, shall have the right to enroll in the education 
benefits program provided by this chapter at any time during 
such person's service on active duty before July 1, 1985.  
When a person elects to enroll in the program, the person 
must participate for 12 consecutive months before 
disenrolling or suspending participation.  The requirement of 
12 consecutive months of participation shall not apply when 
the participant suspends participation or disenrolls because 
of personal hardship or is released from military duty.  Each 
person electing to participate in the program shall agree to 
have a monthly deduction made from the person's military pay 
in an amount ranging from $25 to $100.  A lump sum payment 
may be made in lieu of the monthly payments.  See 38 U.S.C.A. 
§ 3222.  

In 1996, the Veterans' Benefits Improvements Act of 1996, 
Pub. L. No. 104- 275, 110 Stat. 3322 (Oct. 9, 1996) 
(hereinafter Public Law 104-275) was enacted which extended 
eligibility for the Chapter 30 (Montgomery GI Bill) program 
to additional Chapter 32 (VEAP) participants.  See Public Law 
104-275, § 106 (presently codified at 38 U.S.C.A. § 3018C).  
Under the provisions of Section 106 of Public Law 104-275, a 
Chapter 32 participant with money in the Chapter 32 fund 
could be eligible for Chapter 30 benefits if, in pertinent 
part, the individual was a participant in Chapter 32 (VEAP) 
on October 9, 1996; served on active duty on October 9, 1996; 
completed the requirements of a secondary school diploma; if 
discharged or released prior to October 9, 1997, was 
honorably discharged or released; and, prior to October 9, 
1997 made an irrevocable election to receive benefits under 
this section in lieu of benefits under Chapter 32.  See 38 
U.S.C.A. § 3018C (a) (West 2002); Public Law 104- 275, § 106 
(a).

Further, recent statutory changes set forth in the Veterans 
Benefits and Health Improvement Act of 2000 provide for an 
additional year (beginning on November 1, 2000, and ending on 
October 31, 2001) for an individual to make an irrevocable 
election to enroll in Chapter 30; however, the individual 
must have participated in VEAP on or before October 9, 1996, 
and served continuously on active duty through at least April 
1, 2000, with certain exceptions.  See Veterans Benefits and 
Health Care Improvement Act of 2000 (Act), Pub. L. No. 106- 
419, § 104, 114 Stat. 1822 (2000) (codified as amended at 38 
U.S.C. § 3018C).

In this case, the record shows that the veteran initially 
indicated that he wanted to participate in VEAP, the Chapter 
32 program.  However, he did not have any funds withdrawn 
when he made that election.  Instead, he indicated that he 
would later have funds withdrawn.  This never happened.  The 
appellant does not allege nor does the record show that any 
monies of his own were contributed into VEAP.  Rather, he 
maintains that he was told that he could participate at any 
time in the future when he signed up.  In October 1996, he 
decided to convert his eligibility from VEAP to Chapter 30 
and, at that time, requested that monies ($1200) be deducted 
from his pay for contribution into the Chapter 30 program.  
However, when they were not withdrawn as requested, he 
submitted a $1200 check in January 2003.  

For individuals such as the appellant in this case, those who 
entered active duty after January 1, 1977, and before July 1, 
1985, the law requires that in order to be eligible for 
Chapter 30 educational assistance, the individual must have 
elected to participate in the prior educational assistance 
program, in this case, VEAP.  See 38 U.S.C.A. § 3018C; 
21.7045(d).  The appellant did elect to participate in VEAP, 
but never had any money contributed to VEAP.  

In order for the veteran to have been a VEAP participant, he 
needed to have money contributed to VEAP.  He could have done 
this through monthly payments or a lump sum.  The veteran 
never did so.  Thus, in October 1996, when he said that he 
converted to Chapter 30 benefits, he had no money in the 
Chapter 32 fund.  By his own admission, the veteran never 
made any payment until 2003.  This was after he maintains 
that he completed paperwork to convert benefits.  He 
indicates that he was to have money deducted in conjunction 
with his conversion into the Chapter 30 program.  He was to 
have $1200 deducted.  This is why he paid $1200 in January 
2003 when he discovered that no deductions were made.  The 
bottom line is that no money was ever contributed to VEAP, 
the Chapter 32 program.  Since the appellant never 
contributed money to that program, he was not a participant 
with money in the Chapter 32 program when he states that he 
attempted to convert his eligibility.  It is in fact possible 
that the conversion never occurred because the appellant, as 
indicated herein, was not eligible to convert at that time 
time because the appellant never participated in VEAP.  It 
was not sufficient for the appellant to indicate on his form 
that he would pay into the program in the future, he actually 
needed to do so.  Since he was not a participant with money 
in the Chapter 32 program, he was not eligible to make a 
conversion from Chapter 32 to Chapter 30 in October 1996.  

Since the veteran was not a VEAP participant, he is not 
eligible for educational assistance under the Montgomery GI 
Bill, Chapter 30.

The Board further notes that outside of conversion from 
Chapter 32 to Chapter 30, the appellant is not otherwise 
eligible for Chapter 30 benefits.  The Chapter 30 program is 
limited to individuals who first entered active after June 
1985 and to certain other individuals with remaining 
eligibility for educational assistance under prior 
educational assistance programs.  In this case, the law 
requires that in order for the appellant to be eligible for 
Chapter 30 educational assistance benefits, the appellant 
must have elected to participate in the prior educational 
assistance program, in this case, VEAP, and have been a 
participant in that program.  See 38 U.S.C.A. § 3018C.  

As noted, the appellant's $1200 payment toward Chapter 30 
benefits was apparently accepted by the service department.  
As the appellant is ineligible for such Chapter 30 benefits, 
he may be entitled to a refund of those funds, but such 
requests must be directed to the service department.  The 
Board suggests that the appellant contact the service 
department with regard to this matter.  

The appellant has requested equitable relief.  The Board 
notes that 38 U.S.C.A. § 503 provides that if the Secretary 
determines that benefits administered by the Department have 
not been provided by reason of administrative error on the 
part of the Federal Government or any of its employees, the 
Secretary may provide such relief on account of such error as 
the Secretary deems equitable, including the payment of 
monies to any person whom the Secretary determines is 
equitably entitled to such monies.  In this case, even if the 
appellant completed conversion paperwork in October 1996 and 
it was lost due to administrative error, he was not entitled 
to convert Chapter 32 to Chapter 30 eligibility, for the 
reasons set forth above.  As noted, it is possible that his 
request was not completed due to his ineligibility.  Either 
way, there were no benefits to be provided even if there was 
administrative error.  To the extent that the appellant 
contributed $1200 in error, the Board has instructed the 
appellant to contact the service department in that regard.  




ORDER

Basic eligibility for VA educational assistance under Chapter 
30, Title 38, United States Code, is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



